Name: Commission Regulation (EC) No 1209/98 of 10 June 1998 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forces
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  marketing;  defence
 Date Published: nan

 Avis juridique important|31998R1209Commission Regulation (EC) No 1209/98 of 10 June 1998 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forces Official Journal L 166 , 11/06/1998 P. 0039 - 0042COMMISSION REGULATION (EC) No 1209/98 of 10 June 1998 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forcesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof,Whereas the introduction of intervention in beef has resulted in a build-up of stocks; whereas, in order to prevent storage being prolonged excessively, part of those stocks should be sold;Whereas in the United Kingdom intervention beef is subject to certain restrictions on movement as laid down in Council Decision 98/256/EC (3); whereas appropriate outlets should therefore be found within that Member State; whereas the armed forces and its associated personnel constitutes one such outlet;Whereas a sale to the armed forces should be subject to the rules laid down in Commission Regulations (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), in particular Titles I and III thereof, and (EEC) No 3002/92 (6), as last amended by Regulation (EC) No 770/96 (7), in particular Title II thereof, subject to certain exceptions on account of the particular use to which the products in question are to be put;Whereas, to ensure the economic management of stocks, the intervention agency should give priority to selling the meat which has been stored the longest;Whereas provisions should be laid down to cover the case where the products are purchased by an authorised agent acting on behalf of the beneficiaries;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beaf and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The United Kingdom intervention agency shall be authorised to sell stocks of boneless beef which it holds to the United Kingdom armed forces for use by the United Kingdom armed forces and associated personnel, without prejudice to Decision 98/256/EC.2. Detailed information concerning the products and their selling price is given in Annex I.3. For the purposes of this Regulation, 'associated personnel` shall mean those persons employed by the United Kingdom armed forces in a civilian capacity, and those persons visiting military establishments.4. The sales shall be carried out in accordance with the provisions of Regulation (EC) No 2173/79, in particular Titles I and III thereof, and of this Regulation.5. For each product mentioned in Annex I hereto, the intervention agency shall first sell the meat which has been stored the longest.6. Notwithstanding the second subparagraph of Article 2(2) of Regulation (EEC) No 2173/79, purchase applications shall not indicate in which store or stores the meat is held.Article 2 1. The purchaser referred to in Article 1 may instruct an agent in writing to take delivery, on his behalf, of the products which he purchases. In this case the agent shall submit the purchase application of the purchaser whom he represents together with the written instruction referred to above.2. The purchasers and agents referred to in the preceding paragraph shall maintain and keep up to date an accounting system which permits the delivery of the products to a military establishment to be ascertained with a view in particular to ensuring that the quantities of products purchased and delivered tally.Article 3 1. The cartons of beef released under this Regulation shall be clearly marked in indelible lettering with the following:'Intervention beef sold to the armed forces`.2. The competent authority may, at the request of the purchaser, authorise the first stage processing and repackaging of the beef in a non-military establishment, provided the relevant operations take place under appropriate supervision.In such cases, the re-packaged cartons shall be marked as in paragraph 1.Article 4 1. The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be ECU 12 per 100 kilograms.2. In addition to the requirements laid down in Article 15(3) of Regulation (EEC) No 2173/79, delivery of the beef to a military establishment shall also constitute a principal requirement.Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 113, 15. 4. 1998, p. 32.(4) OJ L 251, 5. 10. 1979, p. 12.(5) OJ L 248, 14. 10. 1995, p. 39.(6) OJ L 301, 17. 10. 1992, p. 17.(7) OJ L 104, 27. 4. 1996, p. 13.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Ã Ã ©Ã ¥Ã µÃ ¨Ã ½Ã ­Ã ³Ã ¥Ã ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±Ã ¥Ã ¬Ã ¢Ã Ã ³Ã ¥Ã ¹Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser UNITED KINGDOMIntervention Board Executive AgencyKings House33 Kings RoadReading RG1 3BUBerkshireTel. (01189) 58 36 26Fax (01189) 56 67 50